Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Examiner’s Comments
The language “spatial accuracy required during rendering” as set forth in claims 32 and 42 is interpreted in view of applicants specification in paragraph [0071], that is the accuracy is dependent upon whether metadata is used of not; if one wants to hear at a higher level of accuracy then metadata is used.  There is nothing else in applicant’s disclosure that teaches any more than this interpretation.  Additionally the newly set forth language “displacement movement” is considered a broad term that covers both rotational movement (objects spins around an axis) and translational movement (object slides along one or more axis). Therefor when interpreting the claim language “displacement movement”, prior art that teaches a rotational movement or a translational movement would satisfy the claimed feature.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not define the meaning of the claimed term “displacement movement” but instead defines rotational movement (due to an orientation change) and a translation movement. 
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 32-34, 37, 39-40, 42-44, 47, 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (cited by applicant).
Re claim 32: Goodwin et al. teaches a method comprising:
obtaining audio signals wherein the audio signals represent spatial sound space and are configured to be used to render spatial audio using linear methods (see figure 2 along with paragraph [0046] in which audio is obtained by microphones to be used for rendering (figure 4);
obtaining spatial metadata corresponding to the spatial sound space represented with the audio signals (paragraph [0051]); and
associating the spatial metadata with the obtained audio signals (paragraph [0051]) so that in a first rendering context the obtained audio signals (stored and transmitted, later used in rendering) are used to render spatial audio without using the spatial metadata (paragraph [0057, legacy playback by ignoring metadata) and in a second rendering context the obtained audio signals are used to render spatial audio using the spatial metadata (paragraph [0051] optionally retrieved), wherein using the spatial metadata to process the obtained audio signals in response to a displacement movement of a user 
storing the spatial metadata with the obtained audio signals (paragraph [0051, subsequently stored and transmitted). 
Re claim 42: Goodwin et al. teaches an apparatus comprising:
a processing circuitry (processor) and memory circuitry (software module) that enables the operations of (paragraph [0117])
obtaining audio signals wherein the audio signals represent spatial sound space and are configured to be used to render spatial audio using linear methods (see figure 2 along with paragraph [0046] in which audio is obtained by microphones to be used for rendering (figure 4);
obtaining spatial metadata corresponding to the spatial sound space represented with the audio signals (paragraph [0051]); and
associating the spatial metadata with the obtained audio signals (paragraph [0051]) so that in a first rendering context the obtained audio signals (stored and transmitted, later used in rendering) are used to render spatial audio without using the spatial metadata (paragraph [0057, legacy playback by ignoring metadata) and in a second rendering context the obtained audio signals are used to render spatial audio using the spatial metadata (paragraph [0051] optionally retrieved), wherein using the spatial metadata to 
storing the spatial metadata with the obtained audio signals (paragraph [0051, subsequently stored and transmitted). 
Claims 33 and 43: see paragraph [0063] in which the operations can be improved by taking into account multiple frequency bands
Re claims 34 and 44: note that the metadata included is related to a sound space, i.e. audio scene which is the environment in which the audio is captured by microphones (paragraph [0051]) 
Re claims 37 and 47: note that the captured signals are obtained from a microphone array (i.e. plural microphones spaced from one another) satisfying the alternative arrangement as set forth
Re claims 39 and 49: note that the rendering can be for a type of rendering device arrangement (playback configuration paragraph [0072])
Re claims 40 and 50: see teaching in paragraph [0098] in which rendering is adjusted based on movement of a user (listener’s head motion) which this head tracking includes at least one of a rotational movement or a nonrotational movement as set forth.  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8. 	Claims 41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. in view of DiVerdi et al. (US 10,803,642 B2)
Re claims 41 and 51: note teaching in paragraph [0077] of Goodwin et al. in which a 4 channel microphone signal is captured which corresponds to as claimed a first order ambisonic signal as set forth, Additionally, although Goodwin et al. teaches that the movement of the user (paragraph [0098] includes orientation of a user’s head). The types of orientation is not provided.  Diverdi et al. teaches in a similar environment that orientational movements of an users head encompass six degree of freedom of movement to obtain all possible movements in a three dimensional space.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to .   
Allowable Subject Matter
9. 	Claims 36 and 46 are allowed.
10. 	Claims 35 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed method including in combination the features of claim 32 that additionally uses spatial metadata to process the audio signals comprises at least a direct part and an ambient part of the audio signals based on the spatial metadata as set forth in claim 35 is neither taught by nor an obvious variation of the art of record. 
The claimed method including in combination the features of claim 32 wherein the metadata comprises at least one of distance parameters (spacing), direction parameters (course of movement in a straight line) or energy ratio parameters as set forth in claim 45 is neither taught by nor an obvious variation of the art of record.
Response to Arguments
12. 	Applicants arguments filed 11/19/21 related to Wuebbolt et al. are persuasive.  Therefor corresponding rejections using this reference have been overcome.
13. 	Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
Concerning Goodwin et al.:  applicant argues that this reference tracks the orientation of a user (such as head movement) but this is not a displacement movement as set forth.  Examiner agrees that Goodwin et al. tracks orientation movement (rotational movement); however the term “displacement movement” as set forth is not limited to only translational movements as suggested by applicant but also can include rotational movements.  Note applicants own specification discusses both translational movements and rotational movements but does not distinguish one from another by using language “displacement movement”.  Therefore the teaching of Goodwin et al. satisfies the claimed invention as applied. 
Conclusion
14. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/19/22